Exhibit 10.26

WFB Loan No. 31-0924435
Citi Loan No. 7621




GUARANTY OF RECOURSE OBLIGATIONS


FOR VALUE RECEIVED, and to induce WELLS FARGO BANK, NATIONAL ASSOCIATION, having
an address at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, MAC A0227
020, Oakland, California 94612 together with its successors and assigns, “WFB”)
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation, having an address
at 388 Greenwich Street, 19th Floor, New York, New York 10013 (together with its
successors and/or assigns, “Citi”; WFB and Citi, individually and/or
collectively, as the context may require, “Lender”), to lend to 333 SOUTH HOPE
CO. LLC (“333 Hope”) and 333 SOUTH HOPE PLANT LLC (“333 Plant”), each a Delaware
limited liability company, having an address at c/o Brookfield Properties Inc.,
Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281, (333 Hope
and/or 333 Plant, individually and collectively, as the context may require,
together with each of their successors and/or assigns, “Borrower”), the
aggregate principal sum of FOUR HUNDRED MILLION DOLLARS AND 00/100
($400,000,000.00) (the “Loan”), evidenced by those certain Promissory Notes (as
the same may be amended, restated, replaced, split or otherwise modified, the
“Note”) and that certain Loan Agreement (as the same may be amended, restated,
replaced or otherwise modified the “Loan Agreement”) and secured by that certain
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (the “Security Instrument”), Guarantor (defined below) is delivering this
Guaranty (defined below) to Lender. The Note, the Security Instrument, the Loan
Agreement and all other documents, agreements and certificates executed and/or
delivered in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, are collectively
referred to herein as the “Loan Documents”. Capitalized terms not otherwise
defined herein have the meanings set forth in the Loan Agreement.
1.    As of this 7th day of August, 2014, the undersigned, BROOKFIELD DTLA
HOLDINGS LLC, a Delaware limited liability company, having an address at c/o
Brookfield Properties, Inc., Brookfield Place, 250 Vesey Street, 15th Floor, New
York, NY 10281 (hereinafter referred to as “Guarantor”), hereby absolutely and
unconditionally guarantees to Lender the prompt and unconditional payment of the
Guaranteed Obligations (hereinafter defined).


2.    It is expressly understood and agreed that this is a continuing guaranty
and that the obligations of Guarantor hereunder are and shall be absolute under
any and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, the Security Instrument or the
other Loan Documents, a true copy of each of said documents Guarantor hereby
acknowledges having received and reviewed.


3.    The term “Debt” as used in this Guaranty of Recourse Obligations (this
“Guaranty”) shall mean (i) the outstanding principal amount set forth in, and
evidenced by, the Loan Agreement and the Note together with all interest accrued
and unpaid thereon and all other sums due to Lender in respect of the Loan under
the Note, the Loan Agreement or the other Loan Documents, (ii) all sums advanced
and reasonable costs and expenses incurred by

- 1 -

--------------------------------------------------------------------------------



Lender in connection with the enforcement and/or collection of the Debt or any
part thereof and (iii) unpaid or unreimbursed servicing and special servicing
fees.


4.    The term “Guaranteed Obligations” as used in this Guaranty shall mean all
obligations and liabilities of Borrower for which Borrower shall be personally
liable pursuant to Article 13 of the Loan Agreement.


5.    Any indebtedness of Borrower to Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior payment in full of the Debt. Until payment in full
of the Debt (and including interest accruing on the Note after the commencement
of a proceeding by or against Borrower under the Bankruptcy Code, which interest
the parties agree shall remain a claim that is prior and superior to any claim
of Guarantor notwithstanding any contrary practice, custom or ruling in cases
under the Bankruptcy Code generally), Guarantor agrees not to accept any payment
or satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization. Further, if
Guarantor shall comprise more than one person, firm or corporation, Guarantor
agrees that until such payment in full of the Debt, (a) no one of them shall
accept payment from the others by way of contribution on account of any payment
made hereunder by such party to Lender, (b) no one of them will take any action
to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
same shall be delivered to Lender in the form received, endorsed or assigned as
may be appropriate for application on account of, or as security for, the Debt
and until so delivered, shall be held in trust for Lender as security for the
Debt.


6.    Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Lender, to the extent that such reimbursement is not made by Borrower,
for all reasonable costs and expenses (including attorney’s fees) actually
incurred by Lender in connection with the collection of the Guaranteed
Obligations or any portion thereof or with the enforcement of this Guaranty.


7.    All moneys available to Lender for application in payment or reduction of
the Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of such portion of the Debt as Lender may elect, subject to
the terms of the Loan Agreement.


8.    Guarantor waives: (a) any defense based upon any legal disability or other
defense of Borrower, any other guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Loan Agreement or any of the other
Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower or any defect in the formation of

- 2 -

--------------------------------------------------------------------------------



Borrower or any principal of Borrower; (c) any defense based upon the
application by Borrower of the proceeds of the Loan for purposes other than the
purposes represented by Borrower to Lender or intended or understood by Lender
or Guarantor; (d) all rights and defenses arising out of an election of remedies
by Lender; (e) any defense based upon Lender’s failure to disclose to Guarantor
any information concerning Borrower’s financial condition or any other
circumstances bearing on Borrower’s ability to pay all sums payable under the
Loan Agreement or any of the other Loan Documents; (f) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in any other respects more burdensome than that
of a principal; (g) any defense based upon Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the
Bankruptcy Code; and (i) presentment, demand, protest and notice of any kind.
This means, among other things: (1) Lender may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; and (2) if Lender forecloses on any real property collateral pledged
by Borrower, then (i) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (ii) Lender may collect from
Guarantor even if Lender, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower. The foregoing
sentence is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. Finally,
Guarantor agrees that the payment of all sums payable under the Loan Agreement
or any of the other Loan Documents or any part thereof or other act which tolls
any statute of limitations applicable to the Note or the other Loan Documents
shall similarly operate to toll the statute of limitations applicable to
Guarantor’s liability hereunder.


Guarantor hereby acknowledges that: (a) as part of Lender's consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses and (b) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type reflected in this Guaranty and
the Loan Documents. Guarantor hereby represents and confirms to Lender that
Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand, (i) the nature of all such possible defenses, (ii) the circumstances
under which those defenses may arise, (iii) the benefits which those defenses
might confer upon Guarantor, and (iv) the legal consequences to Guarantor of
waiving those defenses. Guarantor acknowledges that Guarantor has entered into
this Guaranty, and both undertaken Guarantor's obligations and given its
unconditional waiver with the intent that this Guaranty and all such waivers
shall be fully enforceable by Lender, and that Lender has been induced to enter
into this transaction in material reliance upon the presumed full enforceability
thereof.
9.    Guarantor further agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired by reason of (a) the assertion by Lender of any rights or remedies
which it may have under or with respect to the Note, the Loan Agreement, the
Security Instrument, or the other Loan Documents, against any Person obligated
thereunder or against the owner of the Property, (b) any failure to file or
record any of such instruments or to take or perfect any security intended to be
provided thereby, (c) the release or exchange of any property covered by the
Security Instrument or

- 3 -

--------------------------------------------------------------------------------



other collateral for the Loan, (d) Lender’s failure to exercise, or delay in
exercising, any such right or remedy or any right or remedy Lender may have
hereunder or in respect to this Guaranty, (e) the commencement of a case under
the Bankruptcy Code by or against any person obligated under the Note, the Loan
Agreement, the Security Instrument or the other Loan Documents, or the death of
any Guarantor, (f) by any partial or total transfer or pledge of the interests
in Borrower, or in any direct or indirect owner of Borrower, and/or the
reconstitution of Borrower as a result of such transfer or pledge, regardless of
whether any of the foregoing is permitted under the Loan Documents, or (g) any
payment made on the Debt or any other indebtedness arising under the Note, the
Loan Agreement, the Security Instrument or the other Loan Documents, whether
made by Borrower or Guarantor or any other person, which is required to be
refunded pursuant to any bankruptcy or insolvency law; it being understood that
no payment so refunded shall be considered as a payment of any portion of the
Debt, nor shall it have the effect of reducing the liability of Guarantor
hereunder. In the event that pursuant to any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law or any judgment, order
or decision thereunder Lender must rescind or restore any payment or any part
thereof received by Lender in satisfaction of the Guaranteed Obligations, as set
forth herein, any prior release or discharge from the terms of this Guaranty
given to Guarantor by Lender shall be without effect and this Guaranty shall
remain in full force and effect. It is the intention of Borrower and Guarantor
that the Guaranteed Obligations hereunder shall not be discharged except by
Guarantor’s performance of such Guaranteed Obligations and then only to the
extent of such performance. It is further understood, that if Borrower shall
have taken advantage of, or be subject to the protection of, any provision in
the Bankruptcy Code, the effect of which is to prevent or delay Lender from
taking any remedial action against Borrower, including the exercise of any
option Lender has to declare the Debt due and payable on the happening of any
default or event by which under the terms of the Note, the Loan Agreement, the
Security Instrument or the other Loan Documents, the Debt shall become due and
payable, Lender may, as against Guarantor, nevertheless, declare the Debt due
and payable and enforce any or all of its rights and remedies against Guarantor
provided for herein.


10.    Guarantor warrants and acknowledges that: (a) Lender would not make the
Loan but for this Guaranty; (b) there are no conditions precedent to the
effectiveness of this Guaranty and this Guaranty shall be in full force and
effect and binding on Guarantor regardless of whether Lender obtains other
collateral or any guaranties from others or takes any other action contemplated
by Guarantor; (c) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto, and the status of Borrower’s performance
of obligations under the Loan Documents, and Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder and Lender has not made any
representation to Guarantor as to any such matters; (d) the most recent
financial statements of Guarantor previously delivered to Lender are true and
correct in all material respects, have been prepared in accordance with GAAP or
in accordance with other principles acceptable to Lender in its reasonable
discretion (consistently applied) and fairly present the financial condition of
Guarantor in all material respects as of the respective dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; and (e) Guarantor has not and will not cause
or consent to

- 4 -

--------------------------------------------------------------------------------



any action or failure to act that would result in Borrower failing to be at all
times a “single purpose entity” as described in Article 5 of the Loan Agreement.


11.    So long as the Loan or any other obligation guaranteed hereby remains
outstanding (other than, following the termination of the Loan Agreement and all
other Loan Documents, contingent indemnification obligations as to which no
claim has been made), Guarantor shall provide to Lender (i) within
one hundred twenty (120) days after the end of each fiscal year, and
sixty (60) days after the end of each calendar quarter (A) financial statements
of Guarantor covering the corresponding period then ended including a balance
sheet, an income and expenses statement, (B) a statement of cash flow and (C) a
statement of change in financial position, audited by a “Big Four” accounting
firm or other independent certified public accountant reasonably acceptable to
Lender prepared by a Responsible Officer of Guarantor together with a
certificate of Guarantor that the Minimum Financial Criteria (defined below)
continues to be satisfied (including Guarantor’s calculation of Guarantor’s Net
Worth), each of such statements delivered pursuant to this clause (i) shall be
certified as being true and correct by a Responsible Officer of Guarantor and
(ii) such other information reasonably requested by Lender and reasonably
available to Guarantor. Guarantor agrees that all financial statements to be
delivered to Lender pursuant to this Section 11 shall: (i) be complete and
correct in all material respects; (ii) present fairly and accurately the
financial condition of Guarantor; (iii) disclose all liabilities that are
required to be reflected or reserved against; and (iv) be prepared (A) in
hardcopy or electronic formats and (B) in accordance with GAAP or in accordance
with other principles acceptable to Lender in its reasonable discretion
(consistently applied). Guarantor agrees that all financial statements shall not
contain any misrepresentation or omission of a material fact which would make
such financial statements inaccurate, incomplete or otherwise misleading in any
material respect.


Furthermore, each legal entity and individual obligated on this Guaranty hereby
authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.


12.    Guarantor further covenants that this Guaranty shall remain and continue
in full force and effect as to any modification, extension or renewal of the
Note, the Loan Agreement, the Security Instrument, or any of the other Loan
Documents, that Lender shall not be under a duty to protect, secure or insure
any security or lien provided by the Security Instrument or other such
collateral, and that other indulgences or forbearance may be granted under any
or all of such documents, all of which may be made, done or suffered without
notice to, or further consent of, Guarantor.


13.    As a further inducement to Lender to make the Loan and in consideration
thereof, Guarantor further covenants and agrees (a) that in any action or
proceeding brought by Lender against Guarantor on this Guaranty, Guarantor shall
and does hereby waive trial by jury to the extent permitted by Applicable Law,
(b) Guarantor will maintain a place of business or an agent for service of
process in the State of New York and give prompt notice to Lender of the address
of such place of business and of the name and address of any new agent appointed
by it, as appropriate, (c) the failure of Guarantor’s agent for service of
process to give it notice of any service of process will not impair or affect
the validity of such service or of any judgment based thereon, (d) if, despite
the foregoing, there is for any reason no agent for service of

- 5 -

--------------------------------------------------------------------------------



process of Guarantor available to be served, and if Guarantor at that time has
no place of business in the State of New York then Guarantor irrevocably
consents to service of process by registered or certified mail, postage prepaid,
to it at its address given in or pursuant to the first paragraph hereof,
Guarantor hereby waiving personal service thereof, (e) that within thirty days
after such mailing, Guarantor so served shall appear or answer to any summons
and complaint or other process and should Guarantor so served fail to appear or
answer within said thirty-day period, said Guarantor shall be deemed in default
and judgment may be entered by Lender against the said party for the amount as
demanded in any summons and complaint or other process so served, (f) Guarantor
initially and irrevocably designates Brookfield Properties, Inc., with offices
on the date hereof at Brookfield Place, 250 Vesey Street, 15th Floor, New York,
New York 10281, Attention: General Counsel, to receive for and on behalf of
Guarantor service of process in the State of New York with respect to this
Guaranty, (g) with respect to any claim or action arising hereunder, Guarantor
(i) irrevocably submits to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in New York
County, and appellate courts from any thereof, and (ii) irrevocably waives any
objection which it may have at any time to the laying on venue of any suit,
action or proceeding arising out of or relating to this Guaranty brought in any
such court, irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum,
and (h) nothing in this Guaranty will be deemed to preclude Lender from bringing
an action or proceeding with respect hereto in any other jurisdiction.


14.    This is a guaranty of payment and not of collection and Guarantor shall
be a primary obligor of the Guaranteed Obligations. Upon the Guaranteed
Obligations being incurred by Lender or upon any default of Borrower under the
Note, the Loan Agreement, the Security Instrument or the other Loan Documents,
Lender may, at its option, proceed directly and at once, without notice, against
Guarantor to collect and recover the full amount of the liability hereunder or
any portion thereof, without proceeding against Borrower or any other person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against any of the mortgaged property or other collateral for the Loan.


15.    Each reference herein to Lender shall be deemed to include its successors
and assigns, to whose favor the provisions of this Guaranty shall also inure.
Each reference herein to Guarantor shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of
Guarantor, all of whom shall be bound by the provisions of this Guaranty.


16.    If any party hereto shall be a partnership, the agreements and
obligations on the part of Guarantor herein contained shall remain in force and
application notwithstanding any changes in the individuals composing the
partnership and the term “Guarantor” shall include any altered or successive
partnerships but the predecessor partnerships and their partners shall not
thereby be released from any obligations or liability hereunder.


17.    It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally paid and performed, and not subject to refund or disgorgement, the
obligations and liabilities of Guarantor hereunder shall not be

- 6 -

--------------------------------------------------------------------------------



discharged or released, in whole or in part, by any act or occurrence that
might, but for the provisions of this Guaranty, be deemed a legal or equitable
discharge or release of a Guarantor.


Notwithstanding the foregoing, Guarantor shall not have any obligation or
liability to Lender under this Guaranty with respect to any Guaranteed
Obligations that (a) arose solely out of acts, conduct, omissions or
circumstances that did not exist, were not present, were committed after, or did
not arise until after (whether or not discovered prior or subsequent to the date
of such event), (1) Lender (or any nominee or designee of Lender) acquired title
to the Property, whether by foreclosure, exercise of power of sale, acceptance
of a deed-in-lieu of foreclosure, or otherwise; (2) Mezzanine Lender (as defined
in the Loan Agreement) or any other Person which is not an Affiliate of
Guarantor completes a Mezzanine Foreclosure; (3) Mezzanine Lender (or any
affiliate, designee or nominee thereof) exercises any rights after an event of
default under the documents evidencing the Permitted Mezzanine Financing that
result in Guarantor no longer directly or indirectly Controlling Borrower or
(4) a Property Sale (as defined in the Loan Agreement) is consummated in
accordance with the terms and conditions of Section 6.4 of the Loan Agreement;
and (b) that were not the result of any act or negligence of Guarantor or any of
Guarantor’s affiliates, agents or contractors, acting at Guarantor’s direction;
provided, however, in the event the Expansion Parcel Release (as defined in the
Loan Agreement) has occurred prior to any of the events set forth in items (1)
through (4) above, then the Guaranteed Obligation set forth in
Section 13.1(a)(xi) of the Loan Agreement shall not be subject to foregoing
limitation on liability and Guarantor hereby expressly acknowledges and agrees
that such Guaranteed Obligations shall survive the occurrence of such event.


Subject to the foregoing, this Guaranty shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the exercise
of any remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu of
foreclosure.
18.    All understandings, representations and agreements heretofore had with
respect to this Guaranty are merged into this Guaranty which alone fully and
completely expresses the agreement of Guarantor and Lender.


19.    This Guaranty may be executed in one or more counterparts by some or all
of the parties hereto, each of which counterparts shall be an original and all
of which together shall constitute a single agreement of Guaranty. The failure
of any party hereto to execute this Guaranty, or any counterpart hereof, shall
not relieve the other signatories from their obligations hereunder.


20.    All understandings, representations and agreements heretofore had with
respect to this Guaranty are merged into this Guaranty which alone fully and
completely expresses the agreement of Guarantor and Lender.


21.    This Guaranty may be executed in one or more counterparts by some or all
of the parties hereto, each of which counterparts shall be an original and all
of which together shall constitute a single agreement of Guaranty. The failure
of any party hereto to execute this Guaranty, or any counterpart hereof, shall
not relieve the other signatories from their obligations hereunder.

- 7 -

--------------------------------------------------------------------------------



22.    This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.


23.    This Guaranty shall be deemed to be a contract entered into pursuant to
the laws of the State of New York and shall in all respects be governed,
construed, applied and enforced in accordance with applicable federal law and
the laws of the State of New York, without reference or giving effect to any
choice of law doctrine.


24.    Guarantor (and its representative, executing below, if any) hereby
warrants, represents and covenants to Lender that:


(a)Guarantor is duly organized and existing and in good standing under the laws
of the state in which such entity is organized. Guarantor is currently qualified
or licensed (as applicable) and shall remain qualified or licensed to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified or licensed.


(b)The execution and delivery by Guarantor (and its representative executing
below, if any) of the Loan Documents to which Guarantor is a party has been duly
authorized and the Loan Documents to which Guarantor is a party constitute valid
and binding obligations of Guarantor, enforceable in accordance with their
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors’ rights, or by
the application of rules of equity.


(c)To Guarantor’s knowledge, the execution, delivery and performance by
Guarantor of each of the Loan Documents to which Guarantor is a party do not
violate any provision of any law or regulation, or result in any breach or
default under any contract, obligation, indenture or other instrument to which
Guarantor is a party or by which Guarantor is bound.


(d)There are no pending or, to Guarantor’s knowledge, threatened in writing,
actions, claims, investigations, suits or proceedings before any governmental
authority, court or administrative agency which is reasonably expected to have a
Material Adverse Effect.


(e)Guarantor has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it, the failure of
which, in either case, is reasonably likely to have a Material Adverse Effect.
To Guarantor’s knowledge, there are no pending assessments or adjustments of
Guarantor’s income tax payable with respect to any year of which Guarantor has
received written notice.


(f)    None of the transactions contemplated by the Loan Documents will be or
have been made with an actual intent to hinder, delay or defraud any present or
future creditors of Borrower or Guarantor, and Borrower and Guarantor, on the
date hereof, will have received fair and reasonably equivalent value in good
faith for the continued grant of the liens or security

- 8 -

--------------------------------------------------------------------------------



interests effected by the Loan Documents. As of the date hereof, Borrower and
Guarantor are solvent and will not be rendered insolvent by the transactions
contemplated by the Loan Documents. As of the date hereof, Borrower and
Guarantor are able to pay their respective debts as they become due.


(g)    Guarantor shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Guarantor
which is reasonably likely to have a Material Adverse Effect.


(h)    As of the date hereof and continuing thereafter for the term of the Loan,
the representations and warranties set forth in Sections 3.5, 3.7, 3.8, 3.21,
3.28 and 3.29 of the Loan Agreement are true and correct with respect to
Guarantor, it being understood that wherever the term “Borrower” is used in each
the foregoing sections it shall be deemed to be “Guarantor”.


(i)    Guarantor shall keep and maintain or will cause to be kept and maintained
proper and accurate books and records reflecting the financial affairs of
Guarantor. Lender shall have the right from time to time during normal business
hours upon reasonable notice to Guarantor to examine such books and records at
the office of Guarantor or other Person maintaining such books and records and
to make such copies or extracts thereof as Lender shall desire.


(j)    So long as the Loan and any of the obligations set forth in the Loan
Documents remain outstanding, Guarantor shall maintain (i) a minimum Net Worth
(as defined herein) of not less than $400,000,000.00 excluding the Property (the
“Minimum Financial Criteria”); provided, however that so long as Guarantor is at
least fifty-one percent (51%) owned and Controlled by Sponsor, the requirements
of this Section 22 (j) shall be waived. It being expressly understood that upon
the occurrence of the transfer of the Property and/or assumption of the Loan and
Loan Documents pursuant to Article 6 of the Loan Agreement, each and every
replacement guarantor shall be required to maintain the Minimum Financial
Criteria.


As used herein:
“Net Worth” shall mean net worth as calculated in accordance with GAAP (or other
principles acceptable to Lender).


25.    Guarantor hereby waives each of the following:


(a)    Any rights of Guarantor of subrogation, reimbursement, indemnification,
and/or contribution against Borrower or any other person or entity, and any
other rights and defenses that are or may become available to Guarantor or any
other person or entity by reasons of Sections 2787-2855, inclusive of the
California Civil Code;
(b)    Any rights or defenses that may be available by reason of any election of
remedies by Lender (including, without limitation, any such election which in
any manner impairs, effects, reduces, releases, destroys or extinguishes
Guarantor’s subrogation rights, rights to proceed against Borrower for
reimbursement, or any other rights of Guarantor to proceed against any other
person, entity or security, including but not limited to any defense based upon

- 9 -

--------------------------------------------------------------------------------



an election of remedies by Lender under the provisions of Section 580(d) of the
California Code of Civil Procedure or any similar law of California or of any
other State or of the United Sates); and
(c)    Any rights or defenses Guarantor may have because the Guaranteed
Obligations are secured by real property or any estate for years. These rights
or defenses include, but are not limited to, any rights or defenses that are
based upon, directly or indirectly, the application of Section 580(a),
Section 580(b), Section 580(d) or Section 726 of the California Code of Civil
Procedure to the Guaranteed Obligations.
The provisions of this subsection (c) mean, among other things:
(x)    Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower for the Debt; and
(y)    If Lender forecloses on real property collateral pledged by Borrower:
The Guaranteed Obligations may be reduced only by the price for which such real
property collateral is sold at the foreclosure sale even if such real property
collateral is worth more than the sale price, and the Lender may collect from
the Guarantor even if the Lender, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from the
Borrower.
Further, the provisions of this Agreement constitute an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s obligations are secured by real property. These rights and defenses,
include, but are not limited to, any rights or defenses based upon
Section 580(a), Section 580(b), Section 580(d) or Section 726 of the California
Code of Civil Procedure.


[NO FURTHER TEXT ON THIS PAGE]



- 10 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty of Recourse
Obligations as of the day and year first above written.


 
GUARANTOR:
BROOKFIELD DTLA HOLDINGS LLC, a
Delaware limited liability company


By: Brookfield DTLA GP LLC, a Delaware
       limited liability company, its managing
       member


By: /s/ G. MARK BROWN
Name: G. Mark Brown
Title: Global Chief Investment Officer




Guaranty of Recourse Obligations – Signature Page